Name: Commission Regulation (EEC) No 4063/86 of 22 December 1986 fixing, for 1987, the quotas applicable for imports into Portugal of certain products in the pigmeat sector from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 371 /7 COMMISSION REGULATION (EEC) No 4063/86 of 22 December 1986 fixing, for 1987 , the quotas applicable for imports into Portugal of certain products in the pigmeat sector from the Community as constituted on 31 December 1985 HAS ADOPTED THIS REGULATION : Article 1 The quotas for 1987 which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession, apply to imports of products in the pigmeat sector coming from the Community as constituted on 31 December 1985 are set out in the Annex to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas the initial quotas applicable to Portugal for imports from the Community as constituted on 31 December 1985 of certain products in the pigmeat sector were fixed by Regulation (EEC) No 495/86 (') ; Whereas Article 269 (2) (c) of the Act of Accession lays down a minimum annual rate of progressive increase of the quotas, expressed in terms of volume, of 10 % ; whereas the quotas for 1987 should be fixed, Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Council The President G. SHAW (') OJ No L 54, 1 . 3 . 1986, p. 34. No L 371 /8 Official Journal of the European Communities 31 . 12. 86 ANNEX (tonnes) CCT heading No Description quotafor 1987 01.03 02.01 15.01 Live swine : A. Domestic species Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen A. Meat : III .- Of swine a) Of domestic swine B. Offals : II. Other : c) Of domestic swine Lard, other pig fat and poultry fat, rendered or solvent-extracted : A. Lard and other pig fat : II. Other 371 4 134 1 152 284